Citation Nr: 1710474	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1991 to December 1998.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In multiple statements submitted in June 2016, the Veteran indicated that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The RO has not adjudicated this issue.  To the extent that the Veteran desires to file a claim for TDIU, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2016).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Left lower extremity radiculopathy is manifested by moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) West 2014); 38 C.F.R. §4.124a, Diagnostic Code 8522-8523 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  An initial 10 percent disability evaluation was assigned for left lower extremity radiculopathy pursuant to Diagnostic Code 8522-8523.  38 C.F.R. § 4.124a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

Under Diagnostic Code 8522, a 10 percent disability evaluation is warranted for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis and a 30 percent disability rating requires complete paralysis with eversion of foot weakened.  Under Diagnostic Code 8523, a 10 percent disability evaluation is warranted for moderate incomplete paralysis of the deep peroneal nerve.  A 20 percent disability evaluation requires severe incomplete paralysis.  A 30 percent disability rating requires complete paralysis, with dorsal flexion of the foot lost.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's left lower extremity radiculopathy is no more than moderate in degree.  The evidence of record does not show that he experiences severe incomplete paralysis or complete paralysis of the left peroneal nerve at a superficial or deep level.  

A March 2005 private treatment report from a private physician, L. L., M.D., noted that the Veteran's reflexes, sensation, and strength in the lower extremities were all within normal limits.  Straight leg raising and femoral nerve strength tests were negative, but there was a moderate spasm detected in the left lumbar paravertebral region.  The impression was moderate disc loss and spondylolisthesis at L5-S1.

In a June 2005 VA examination report, the Veteran complained of mild, frequent back pain, without radiation.  Motor, sensory, and reflex examination findings were all normal.  The examiner listed diagnoses of spondylolisthesis of L5, with minimal anterior slippage of L5/S1; apparent spina bifida; and desiccation changes in lumbar spine at L5/S1.

In written statements of record and during a February 2009 hearing before the Board, the Veteran reported experiencing constant left leg pain and numbness due to his back.  In a November 2009 VA examination report, the Veteran complained of radiating pain to his left lower extremity.  Sensory, motor, and reflex examinations of the lower extremities were normal.  The examiner diagnosed spondylolisthesis, with apparent further slip, "rule out" radiculopathy, commenting that an EMG study and magnetic resonance imaging scan were ordered. 

A VA EMG study conducted on August 30, 2010, revealed moderate/severe left L5 radiculopathy and moderate left S1 moderate radiculopathy.  In a September 2010 VA examination report, the Veteran complained of low back and left leg pain. 

The September 2010 VA examination report indicates that there was no muscle atrophy, or impairment of function due to his radiculopathy of the left lower extremity.  There was mildly decreased left foot tap.  Nerve conduction studies showed normal studies for the peroneal nerve.  EMG needle examination showed moderate/severe left L5 radiculopathy and moderate left S1 radiculopathy.

At the January 2012 VA examination, the left lower extremity radiculopathy was described as chronic and mild.  Sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes was normal.  There was mild numbness of the left lower extremity, but no paresthesias/dysesthesias.  

At the March 2016 VA examination, the VA examiner described the Veteran's neurological manifestations as mild, and his left leg pain as moderate, which was noted to be consistent with an MRI conducted in 2015.  The Veteran had mild paresthesias/dysesthesias and mild numbness.  The Veteran had a normal sensory examination of the peroneal nerve, as well as the sciatic, popliteal, femoral, external cutaneous, ilio-inguinal, obturator, and internal saphenous nerves.  There was normal sensation of the foot and toes and lower leg/ankle.  Likewise, left lower reflexes were decreased, but intact; muscle strength was full and there was no evidence of atrophy.  

Therefore, the Veteran's service-connected left lower extremity radiculopathy symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation for moderate incomplete paralysis of the peroneal nerve.  38 C.F.R. §§ 4.120, 4.123, 4.124 (2016).  The evidence above indicates that manifestations of the Veteran's service-connected left lower extremity radiculopathy have been shown by the weight of the medical evidence to be mild to moderate.  Although one EMG findings of moderate/severe was shown, clinical evidence and a subsequent MRI found neurological manifestations as mild, and left leg pain as moderate.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left lower extremity radiculopathy was evaluated as a nerve disorder pursuant to 38 C.F.R. §4.124a, Diagnostic Code 8522-8523, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The weight of the medical evidence shows left lower extremity radiculopathy is manifested by moderate incomplete paralysis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by an initial 10 percent disability rating.  Evaluations in excess of 10 percent are provided for severe symptoms, but the medical evidence demonstrates that severe incomplete paralysis is not present in this case. The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §4.124a, Diagnostic Code 8522-8523; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for left lower extremity radiculopathy for the entire appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

An initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


